Citation Nr: 1453792	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  06-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected right hand disability manifested as painful motion of the wrist.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to July 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the RO in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Milwaukee, Wisconsin.

The Board previously remanded the case in February 2010, July 2012, June 2013 and April 2014 for additional development. The case has since returned to the Board for the purpose of appellate disposition. 

For the following reasons, the AOJ is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, while the Veteran's disability was initially characterized as right long finger and hand disability, in a September 2014 decision, the AOJ recharacterized the matter on appeal as right hand injury manifested by painful motion of the wrist, and awarded separate ratings for limitation of motion of the right thumb, index finger, long finger, ring finger and little finger.  The Board has recharacterized the matter on appeal accordingly.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The service-connected right hand disability is shown to be manifested by painful, but a full range of motion of the wrist with no ankylosis.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected right hand disability manifested by painful motion of the wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5215 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. 

Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to the claim on appeal is unnecessary.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and copies of VA treatment reports and examinations as well as Social Security Administration records. The Veteran had not identified any other outstanding records.

Pursuant to the Board's previous remands, the Veteran was afforded an examination of the right hand, fingers, and wrist in May 2014. As this examination was based on review of the Veteran's symptoms and complaints, and discusses his disability in relation to the pertinent rating criteria, it is adequate for adjudication purposes.

Accordingly, no further remand is necessary. See Stegall v. West, 11 Vet. App. at 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.


II.  General Rating Criteria

 Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity. 38 C.F.R. § 4.10. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability. Schafrath, 1 Vet. App. at 594. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). 

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection. See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 


III.  Analysis

Historically, the AOJ granted service connection for middle finger injury/right hand injury in a July 2005 rating decision.  A 10 percent rating was assigned, effective on April 14, 2005.

The 10 percent rating was assigned pursuant to Diagnostic Code 5126-5215 on the basis of limitation of motion of the wrist. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Under Diagnostic Code 5215, limitation of motion of the wrist is rated as 10 percent disabling when palmar flexion is limited in line with the forearm or when dorsiflexion is less than 15 degrees for either the major or minor arm. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that, following the June 2013 remand for examination, the AOJ assigned separate ratings for limitation of motion of the right thumb, index finger, long finger, ring finger, and little finger in a September 2014 rating decision.  These matters are not currently before the Board and are not subject of the current appeal.  

A March 2005 VA treatment report noted that the Veteran suffered from a crush injury to the right hand in service.  He had a chipped bone to the proximal interphalangeal joint of the third finger.  He reported that this finger, as well as the second and fourth fingers, tended to lock.  He had difficulty lifting.  On examination, he endorsed numbness and tingling to the hands.  The examiner noted that a hand x-ray was normal.

On VA treatment in April 2005, the Veteran reported that he smashed his hand while on mess duty in service and could not grip objects well with that hand.  He indicated that he even had difficulty cooking with that hand and did not have "full power" with the hand.  

A February 2006 VA outpatient treatment report noted that the Veteran stated that his fingers of the right hand locked in a partially flexed position so that he had to manually move them. He also reported increasing pain in this area.  An assessment of old crush injury to the right hand was noted.

A March 2009 report from Lake Superior Community Health Center notes a history of right hand pain and weakness. The Veteran rated his pain a level of 6 to 8 on a scale to 10, primarily in his metacarpophalangeal joint (MP) and proximal interphalangeal joint (PIP) joints and wrist.  He had decreased grip strength to the point where he often dropped a glass or other objects.  He always had to support anything he carried in that hand with his other hand.  It was difficult for him to write with his hand.  He had an EMG, but was told it was not helpful.  He did wear a wrist split on a daily basis.  

Objectively, there was decreased sensation to light touch, temperature, and vibration in a glove-like distribution from roughly the middle his forearm distally.  The examiner indicated that this did not follow a dermatomal pattern and seemed slightly subjective.  

The Veteran strength was noted to be 5 out of 5 for all extremities with the exception of right wrist flexion and extension, finger abduction, thumb opposition, and grip strength, which were decreased to roughly 3+ out of 5.  Again, this seemed slightly subjective and effort dependent.  
	
The examiner noted that the etiology of the right hand pain and weakness was unclear, and that it would be carpal tunnel syndrome versus arthritis versus reflex sympathetic dystrophy-type syndrome.  He definitely had a decrease in fine motor movements and dexterity of the right hand, but again, the etiology and prognosis were difficult to determine.  He noted that a neurologic consult and EMG could be beneficial.

On VA examination in April 2009, the Veteran stated that he injured his right wrist and hand when it got caught and smashed in the door of a freezer.  He was reportedly seen in the emergency room and had an x-ray study, which showed no fractures.  He stated that he continued to have pain in his hand following discharge.  He could not recall any evaluation or treatment until he came to the VA in 2005.  He described the pain in the right wrist and hand as constant and located over the dorsum of the hand and wrist over the volar forearm.  He indicated that the pain was an aching-type pain and worse with firm gripping, lifting, rotating, and leaning on his hand.  

The Veteran also experienced intermittent stiffness of the wrist and fingers as well as intermittent numbness of the third and fourth fingers.  He intermittently used a right wrist splint. The Veteran indicated that he was able to perform normal household chores and had been working until 2006 upon the closure of the roofing company where he was employed.  He stated that he had worked as a laborer but was unable to find a job.  He indicated that he was limited in working because of his right hand, low back and right hip conditions.

The examiner noted that the Veteran's right hand was his dominant hand.  Objectively, there was diffuse tenderness over the dorsal and volar wrist.  There was no effusion, edema, redness, heat, information, abnormal movement, or guarding.  On range of motion testing, dorsiflexion was performed to 60 degrees; palmar flexion was performed to 60 degrees; radial deviation was performed to 20 degrees, and ulnar deviation was performed to 45 degrees, each with pain at the extreme of range of motion.  Strength testing was 5 out of 5 for dorsiflexion, palmar flexion, radial deviation, and ulnar deviation.  

The examiner indicated that there was no additional functional limitation of the joint, including loss of range of motion, during flare-up or secondary to repetitive use of the joint three times, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.

The range of motion testing for the thumb and each finger of the right handed for the MP, PIP, and distal interphalangeal joint (DIP) yielded normal (full) findings.  There was no gap between the thumb to the tip of the fingers, thumb and fingers in opposition, or fingertips and the palm.  There was no additional functional limitation of the hand and fingers, including additional loss of range of motion, during flare-up or secondary to repetitive use of the joint.

The Veteran's strength was noted to be 5- out of 5 for pushing, pulling, twisting, gripping, and pinching.   Dexterity was decreased for twisting, probing, writing, touching, and expression.  

Neurologically, the Veteran's soft touch was normal except for decreased sensation over the dorsum of the thumb, index finger, and third fingers.  Reflexes were 2 out of 4 bilaterally for the triceps, biceps, and brachioradialis.  Tinnel's sign was negative at the wrist and elbow, and a Phalen's test was also negative.  

The X-ray studies of the right hand revealed minimal narrowing of the radiocarpal joint.  The bones appeared intact and no acute fracture was identified.  

The examiner diagnosed right wrist limitation of motion.  He noted that, based on lack of clear objective evidence of impairment, positive Waddell signs and the Veteran's reported history of over 30 years of medium to very heavy manual labor (cooking, roofing, landscaping) it was unlikely that there was any significant functional impairment of the right upper extremity related to service-connected injury.  

As regards the right hand, the examiner noted that no diagnosis was assigned because, although there were symptoms, there was no current clinical objective evidence of disease or pathology of the right hand.  He noted that the minimal degenerative disease of the index DIP joint was most likely the result of normal age-related degenerative changes and not a result of service-connected injury.

A May 2012 report from Disability Consultants noted that the Veteran reported having right hand pain.  He noted that he could lift about 8 to 10 pounds in the right hand.  He stated that his grip in the right hand was not good and he could not open a jar lid with the right hand.  Objectively, full use of the hand was noted.  It took him awhile to button and pick up a coin.  He had decreased pinch and grip in his dominant right hand.  There was minimal swelling and mild deformity of fingers 3 and 4 of the right hand.   Right wrist dorsiflexion and plantar flexion were full (60 degrees), while right radial deviation (20 degrees) and ulnar deviation (30 degrees) were also full.  Range of motion of the MP, PIP, and DIP joints of each finger of the right hand was also full.  

On VA examination in September 2012, the Veteran reported initial right hand injury when a cooler door panel closed and pinched his hand. He reported having had a chipped bone in the knuckle (PIP) of the middle finger and swelling in hand.  He was placed on splint for several weeks.  Service medical records showed multiple visits due pain in hand and difficulty with use. He reported that he had residual deformity of right middle finger PIP. He had progressive hand weakness and pain over years. He also noted he started to drop things easily, but there was no paresthesia. He stopped working as painter.  He reported that he could not do dishes, cook, paint, or do chores with his right hand, including mowing.

The examiner noted that there was no gap between the thumb pad and the fingers, but there was a gap of less than 1 inch between the fingertip of the right long finger and the proximal transverse crease of the palm.  Right long finger extension was also limited by no more than 30 degrees.  The Veteran was able to perform repetitive motion testing, and there was no additional limitation of motion for any finger. 

There was tenderness or pain to palpation for the joints or soft tissues of the right hand.  Right hand grip strength was 4 out of 5.  There was no ankylosis of the right thumb or fingers.

The X-ray studies of the right hand revealed minimal deformity at the proximal part of the third middle phalanx, secondary to old healed fracture.  Minimal degenerative arthritic changes were demonstrated at the DIP joints of the second through fifth fingers and interphalangeal joints of the thumb.  

The examiner diagnosed posttraumatic degenerative changes of the middle finger of the right hand.  The examiner noted that the condition impacted the Veteran's ability to work, in that in 2005 when he was a painter and roofer, he was not able to lift and hold objects.

On VA examination in December 2012, the Veteran stated that he experienced stiffness of the fingers and frequently dropped objects.  He reported that his hand ached and was weak.  The fingers got stiff and locked.  With respect to flare-ups, the Veteran reported that if he bumped his hand, it swelled and he could hardly use it.

Objectively, there was evidence of painful motion of the thumb and all fingers of the right hand.  There was a gap of 1 to 2 inches between the thumbpad and fingers.  There was also a 1 inch gap between the fingertips and proximal transverse crease of the palm of the right index finger, long finger, ring finger, and little finger.  Extension of the right index and long finger was limited by no more than 30 degrees.  

The Veteran was able to perform repetitive use testing with 3 repetitions, and there was no additional limitation post-test.  However, there was less movement than normal, weakened movement, and pain on movement of all fingers and the thumb, and well as deformity of all fingers noted on repetition.  

Right hand grip strength was 4 out of 5.  There was no ankylosis of the thumb or fingers.

The Veteran reported that he wore a brace to support his right hand approximately 3 times per week.  The X-ray studies of the right hand revealed degenerative arthritis.  The examiner indicated that the right hand x-ray studies showed minimal deformity in the proximal part of the middle finger secondary to old fracture and minimal degenerative arthritic changes to the distal interphalangeal joints of the second through fifth fingers and at the inter-phalangeal joint of the thumb.  She noted that these minimal degenerative changes were not consistent with the level of pain and weakness the Veterans exhibited. This pain and weakness was more likely due to another unrelated problem possibly with either his neck or shoulder. The minimal degenerative changes were consistent with the injury to the right hand the Veteran had in the military and represented a progression of the injury.  She found that it would be expected that he would have nearly full use of the right hand with the minimal degenerative changes present.

On VA examination in May 2014, the Veteran endorsed having finger pain and locking.  He occasionally dropped objects.

The examiner noted that there was limitation of motion or evidence of painful motion of the thumb and fingers.  There was a gap between the thumb and the fingers of more than 2 inches.  There was also a 1 inch gap between the fingertips and the proximal transverse crease of the palm for all fingers.  Right index and long fingers were limited in extension by no more than 30 degrees.  

The Veteran was able to perform repetitive use testing, and there was no additional limitation of motion for any fingers post-test, though the examiner did note  weakened movement, incoordination, pain on movement and less movement than normal for all fingers, and deformity of the right index and long fingers.

There was tenderness or pain to palpation of the joints or soft tissues of the right hand.  Right hand grip strength was 4 out of 5.  There was no ankylosis of the thumb or fingers.   

The examiner diagnosed right hand degenerative joint disease.  The Veteran stated that he was unable to do some of his previous occupations, such as a roofer or painter, anymore.  The examiner noted that there were minimal degenerative changed noted on x-ray study, and the Veteran's complains were disproportionate with the medical evidence.  In the absence of further objective evidence, he was unable to determine additional functional loss related to repeated movement or flare-ups without resort to conjecture.

The Veteran was also afforded examination of the wrist in May 2014.  At that time, the Veteran endorsed soreness of the wrist.  

Objectively, right wrist palmar flexion was performed to 80 degrees, and dorsiflexion was performed to 70 degrees with no objective evidence of painful motion.  After repetition, there was no additional limitation of motion in degree.  There was no functional loss and or functional impairment of the right wrist.  There was no pain with palpation of the joints or soft tissues of either wrist.  Ulnar deviation was to 45 degrees while radial deviation was to 20 degrees.  

The Veteran's strength testing was noted to be 5 out of 5 for right wrist extension and flexion.  There was no ankylosis.  The examiner indicated that there were no other pertinent physical findings or conditions.

The examiner indicated that the right wrist examination was normal.  He indicated that the Veteran's wrist disability did not impact his ability to work.  In the absence of further objective evidence, the examiner was unable to determine additional functional loss related to repeated movement, flare-ups, pain, weakness, fatigability, or incoordination without resort to conjecture.

In this case, the Veteran has been awarded the maximum rating available under Diagnostic Code 5215, and his symptomatology of painful motion and weakness is contemplated under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 205.    

A higher rating under Diagnostic Code 5214 for ankylosis of the right wrist is not warranted as the VA examination reports document the Veteran does not have ankylosis of the right wrist and he demonstrated range of motion of the right wrist at each VA examination and in private treatment records.  See 38 C.F.R. § 4.71a.

To the extent that the Veteran's right hand crush injury had been manifested by complaints of stiffness, locking, and pain of the thumb and fingers of right hand, reducing his ability to grip and lift objects, such manifestations are considered and addressed in the separate ratings assigned for the fingers, and, as indicated above, no subject of the current appeal.

The Board has also considered whether the Veteran is entitled to a higher rating under any other applicable Diagnostic Code, but has found none. The Board notes that there has been a suggestion of right wrist carpal tunnel syndrome; however, VA examinations following this notation contained no pertinent findings in this regard warranting consideration of a rating for neurological impairment at the wrist.

The Board has also considered whether the service-connected right hand disability, manifested by painful motion of the wrist, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the rating criteria for the right hand disability, manifested as painful motion of the wrist, reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  

Here, the rating criteria contemplate the Veteran's complaints of pain and weakness of the wrist.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is also currently service connected for limitation of the right thumb (20 percent disabling), index finger (10 percent), long finger (10 percent), ring finger (noncompensable) and little finger (noncompensable).  

However, the Veteran has not alleged any additional functional impairment caused by the collective impact of these disabilities, nor is there any evidence of record indicating that any service-connected disability has further impacted his right hand disability manifested by painful motion of the wrist in any way that is not already considered by the rating criteria.  

Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required.

As the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for the service-connected right hand disability manifested by painful motion of the wrist, the benefit of the doubt doctrine is not for application in the Veteran's appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

An increased, initial rating in excess of 10 percent for the service-connected right hand disability manifested as painful motion of the wrist is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


